DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits for application 17/318,342.  Claims 1-16 are currently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/12/2021 has been considered by the examiner.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious an on-board component abnormal site identifying method including executing, by the execution device, a calculation process for calculating a value of the abnormal site variable by inputting, to the mapping, the values of the input variables that are acquired through the acquisition process; and executing, by the execution device, a reporting process for reporting a calculation result of the calculation process by operating a reporting device, in combination with the other method steps required by independent claim 1.

	TAKAMI et al. (US 2020/0325657 A1), being the closest prior art, discloses an oil diagnosis system which utilizes various inputs to determine a type of oil contamination (see Fig. 7).  However, the reference fails to disclose the above mentioned limitations that deal with calculating a value of an abnormal site variable, as an output variable, indicating an abnormal site of the on-board component. One of ordinary skill in the art would have no rationale, absent hindsight, to modify the prior art to derive the claimed invention since the above mentioned limitations, in combination with the other claim limitations, are considered new and nonobvious improvements over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
TAKAMI et al. (US 2020/0325657 A1) disclose an oil abnormality diagnosis system (see ABSTRACT and Fig. 7).
ISHII et al. (US 2019/0227579 A1) discloses a solenoid valve control operation (see ABSTRACT).
MCKIMPSON et al. (US 2017/0082188 A1) discloses a lubricant condition monitoring system (see ABSTRACT).
OZAKI (US 2013/0342150 A1) discloses a motor diagnostic method (see ABSTRACT).
STEINHAUSER et al. (US 2010/0312423 A1) discloses a drive train control method (see ABSTRACT).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Fox can be reached on (571)272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3655